                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

RACHAN DAMIDI REDDY                 )
                                    )
                  Petitioner,       )               Civil Action No. 3:18-cv-00172
                                    )
      v.                            )
                                    )
RASHID A. BUTTAR,                   )
                                    )
                  Respondent.       )
____________________________________)

  MOTION TO HAVE RESPONDENT’S MOTION TO DISMISS DECLARED MOOT

       After evading service for months and being generally uncooperative in the process that is

this lawsuit, Respondent finally appeared and filed a Motion to Dismiss the Petition, arguing that

he had moved out of State (and indeed out of the country) and that the Court therefore lacked

personal jurisdiction over him. The parties briefed the Motion and the Court held a hearing. The

Motion has since been under consideration by this Court. Petitioner previously advised the Court

of material developments that moot the arguments Respondent raised regarding personal

jurisdiction. (Doc. 46). Specifically, as demonstrated by the Affidavit of Service recently filed

(Doc. 47), Petitioner was recently able, by engaging a private investigator and conducting

surveillance of the Mooresville medical facility that Respondent has an ongoing relationship

with, to effect personal service of the Petition on Respondent while he was physically present in

this State and District on the premises of that medical facility. Under the relevant authorities on

due process and personal jurisdiction (e.g. Burnham, infra), there can be no question now that

this Court may exercise personal jurisdiction over Respondent and that his Motion to Dismiss is

moot. Petitioner respectfully requests that the Court enter an Order to that effect and allow this

matter to proceed.

                                            Page 1 of 3

      Case 3:18-cv-00172-FDW-DSC Document 48 Filed 05/09/19 Page 1 of 3
                                            Discussion

       In addressing the scope of a court’s ability to exercise personal jurisdiction over a

nonresident defendant in a manner consistent with the strictures of Due Process when that non-

resident defendant is served with process while physically present in the forum, the late Justice

Scalia, writing for the Court in Burnham v. Superior Court of Cal., 495 U.S. 604 (1990), said:

       Among the most firmly established principles of personal jurisdiction in
       American tradition is that the courts of a State have jurisdiction over nonresidents
       who are physically present in the State. The view developed early that each State
       had the power to hale before its courts any individual who could be found within
       its borders, and that once having acquired jurisdiction over such a person by
       properly serving him with process, the State could retain jurisdiction to enter
       judgment against him, no matter how fleeting his visit. That view had antecedents
       in English common-law practice, which sometimes allowed "transitory" actions,
       arising out of events outside the country, to be maintained against seemingly
       nonresident defendants who were present in England. Justice Story believed the
       principle, which he traced to Roman origins, to be firmly grounded in English
       tradition: "[B]y the common law[,] personal actions, being transitory, may be
       brought in any place, where the party defendant may be found," for "every nation
       may . . . rightfully exercise jurisdiction over all persons within its domains." …
       Picquet v. Swan, supra, at 611- 612 (Story, J.) ("Where a party is within a
       territory, he may justly be subjected to its process, and bound personally by the
       judgment pronounced, on such process, against him").

Id. at 610-11 (most internal citations omitted).

       The recently filed Affidavit of Service (Doc. 47) establishes that that is precisely what

has now happened in this matter. Petitioner was able to effect personal service on Respondent

while Respondent was physically present in this State and District visiting the medical clinic

with which Respondent has an ongoing relationship. Thus, there can now be no merit to

Respondent’s challenge to this Court exercising personal jurisdiction over him. Respondent’s

Motion to Dismiss is moot and this Court should proceed to the merits of the underlying Petition

and award Petitioner the relief requested therein.




                                             Page 2 of 3

      Case 3:18-cv-00172-FDW-DSC Document 48 Filed 05/09/19 Page 2 of 3
This the 9th day of May, 2019.

                                                   THE McINTOSH LAW FIRM, P.C.


                                                   s/Joel M. Bondurant, Jr.
                                                   JOEL M. BONDURANT, JR.
                                                   Attorney for Petitioner, NC Bar No. 29621
                                                   P.O. Box 2270
                                                   Davidson, NC 28036-2270
                                                   Phone (704) 892-1699 Fax (704) 892-8664
                                                   joel@mcintoshlawfirm.com


                                 CERTIFICATE OF SERVICE

I hereby certify that on the date specified below, I electronically filed the attached MOTION TO
HAVE RESPONDENT’S MOTION TO DISMISS DECLARED MOOT with the Clerk of Court
using the CM/ECF System, and that said Motion shall therefore be electronically served via NEF
through the Court’s system:

Stacy B. Cordes
Attorney for Respondent
122 Cherokee Road, Suite 1
Charlotte North Carolina 28207

This the 9th day of May, 2019.

                                                   s/Joel M. Bondurant, Jr.
                                                   Attorney for Petitioner




                                          Page 3 of 3

      Case 3:18-cv-00172-FDW-DSC Document 48 Filed 05/09/19 Page 3 of 3
